Citation Nr: 0022876	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bronchial asthma, on a direct basis.  

3.  Entitlement to service connection for bronchial asthma, 
claimed as a residual of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1943 to December 1945; from July 1946 to May 1949; 
and from October 1950 to October 1951.  He was a prisoner of 
war (POW) of the German Government from June 1944 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board previously denied the issue of entitlement to 
service connection for bronchial asthma on a direct basis.  
When the veteran filed his application to reopen his claim on 
this issue, he also contended that bronchial asthma was the 
result of his exposure to mustard gas while on active duty.  
In raising the contention of mustard gas exposure, the 
veteran raised an issue separate and distinct from attempting 
to reopen a claim for service connection for bronchial asthma 
on a direct basis.  In reviewing the claims file, the Board 
notes that the RO provided the veteran with the applicable 
law and regulations appropriate to each issue.  For clarity 
purposes, the Board has separated the issues and will address 
each independently.  

The Board notes that in addition to the issues noted on the 
preceding page, the veteran has raised a number of other 
issues, to include service connection for degenerative 
arthritis and skin cancer, claimed as residuals of cold 
exposure, and entitlement to specially adaptive housing and 
an automobile or adaptive equipment.  While the RO has 
address some of these issues, the veteran has not filed a 
notice of disagreement, nor have any been otherwise developed 
for appellate review, and so these issues will not be 
addressed herein.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  Peripheral neuropathy was first manifested many years 
after the veteran was separated from active duty.  

3.  There is no competent medical evidence that the veteran's 
currently diagnosed peripheral neuropathy is etiologically 
related to his status as a former POW; rather, medical 
opinions etiologically relate the veteran's peripheral 
neuropathy to his nonservice-connected diabetes mellitus.  

4.  In September 1980, the Board denied the veteran's claim 
for direct service connection for bronchial asthma on the 
basis that the bronchial condition treated in service was 
acute and transitory, which had resolved by the time the 
veteran was separated from service, and that chronic 
bronchial asthma first became manifest many years after the 
veteran was separated from active duty service.  

5.  In September 1985, the Board denied the veteran's 
petition to reopen the claim for direct service connection 
for bronchial asthma on the basis that the evidence submitted 
since the Board's September 1980 decision was not new and 
material warranting reopening the claim.  

6.  Evidence associated with the claims file subsequent to 
the Board's September 1985 decision, when considered alone or 
in conjunction with the evidence previously of record, does 
not establish that the veteran had bronchial asthma in 
service, or otherwise establish any material fact that was 
not of record at the time of the September 1985 Board 
decision.  

7.  There is no evidence that the veteran experienced full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).  

2.  The Board's September 1985 decision denying direct 
service connection for bronchial asthma is final.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).  

3.  New and material evidence sufficient to reopen the 
veteran's claim for direct service connection for bronchial 
asthma has not been submitted subsequent to the Board's 
September 1985 decision; the requirements to reopen the claim 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

4.  Bronchial asthma, claimed as secondary to exposure to 
mustard gas, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.316 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The principles of presumptive service connection are 
potentially applicable in this case.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claims for service 
connection for peripheral neuropathy and for bronchial asthma 
are "well grounded," meaning he has submitted evidence 
sufficient to show that the claims are at least 
"plausible...or capable of substantiation."  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  In addition, 
the Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107.  


I.  Peripheral Neuropathy

A.  Background

The veteran served three separate and distinct periods of 
active duty between September 1943 and October 1951.  Between 
June 1944 and May 1945, he was a prisoner of war (POW) of the 
German Government.  Since 1998, he has been rated as totally 
disabled due to individual unemployability mainly as a result 
of service-connected disabilities attributable to his (POW) 
experiences.  

The veteran's service medical records for each of his periods 
of service do not reflect any complaints or symptomatology 
associated with peripheral neuropathy.  The report of his 
physical examination, at separation from his last active duty 
service in October 1951, contains no history or finding 
pertaining to peripheral neuropathy.  Neurologic evaluation 
was noted as normal.  

Post-service, the veteran's claims file contains numerous VA 
and private medical records for various periods from November 
1959 to 1998.  The veteran's hospitalization report from 
Monsour Hospital shows that he was treated in February 1971 
for gastritis and diabetes mellitus.  In July 1974, he again 
was hospitalized, this time for cervical radiculitis.  A 
consult physician diagnosed degenerative cervical disc 
disease.  In September 1974, the veteran was seen at Frick 
Community Hospital for nerve block in the right arm.  A 
consult physician administered steroids for complaints of 
"electric-like" sensation extending up the forearm from the 
dorsum of the hand and near the wrist.  The physician 
suspected either neuritis involving the radial nerve or the 
musculocutaneous nerve near the wrist.  

In December 1978, the veteran underwent neurological 
evaluation by T. Liu, M.D., at Frick Community Hospital for 
complaints of right arm and hand pain.  By history, the 
evaluation report notes that, three to four years earlier, he 
had had one episode of severe arm pain, for which he had 
received a local nerve block.  Dr. Liu's evaluation included 
nerve conduction studies, the results of which were 
compatible with bilateral carpal tunnel syndrome.  The 
results of EMG (electromyograph) studies were compatible with 
chronic radiculopathy on the cervical root at C-5, C-6.  
Following neurological evaluation, Dr. Liu offered that the 
veteran had bilateral carpal tunnel syndrome.  Also, in Dr. 
Liu opinion, the veteran's radicular symptoms most likely 
were secondary to degenerative disc disease, which the 
physician added can cause the veteran's pain radiating down 
from the shoulder to the arm and forearm, and which can cause 
numbness of the fingers.  In addition, the veteran had 
bicipital tendinitis along with lateral epicondylitis of the 
right hand.  He was given a steroid injection.  

In June 1978, Dr. Liu again examined the veteran.  The 
veteran was still experiencing neck and shoulder problems, 
which the physician offered were most likely secondary to 
degenerative disc disease of C-5, C-6.  Medical evaluation in 
September 1979 by another private physician included diabetes 
mellitus in his diagnoses of the veteran.  

In February 1984, the veteran was hospitalized in Monsour 
Medical Center for complaints of headaches and occasional 
right facial numbness.  At the time of hospitalization, his 
medical history included diabetes mellitus, cervical 
spondylitis with radiculopathy, and carpal tunnel syndrome.  
On physical examination, peripheral pulses were equal, 
bilaterally. Neurologically, the cranial nerves were grossly 
intact.  There was some mild weakness of the muscles of the 
right hand and some associated minor atrophy, suggestive of 
neuropathy.  The results of an EMG were suggestive of 
diffuse, peripheral polyneuropathy.  Test results and 
consultations indicated that the veteran was suffering from 
polyneuropathy and muscle contraction headaches.  

The report of the veteran's August 1994 VA examination notes 
that he claimed he has had polyneuropathy since 1945 and that 
it has gotten worse since the advent of his diabetic state.  
The physician diagnosed polyneuropathy, bilateral upper and 
lower extremities.  It was the physician's opinion that the 
veteran's complaints pertaining to polyneuropathy and his 
digestive system could very readily be attributed to 
malnutrition and exposure to cold without adequate clothing 
during his prisoner of war days.  The physician also noted 
that the veteran was being referred to the Vascular Service 
for Doppler studies.  

In October 1994, the veteran underwent vascular studies at a 
VA medical facility.  By history, the report notes that he 
was a prisoner of war in World War II and that the had a 
history of diabetes, peripheral neuropathy, hearing problems, 
phlebitis, questionable arterial insufficiency, arthritis, 
renal calculi, hernias, status post cholecystectomy, and that 
he had been seen for a history of questionable claudication.  
The veteran claimed that he has had pain in his lower 
extremities and calf region at all times, whether with 
ambulation or at rest, since 1945 following his release from 
the POW camp.  He claimed that his pain was no worse and no 
better when we walked.  An examination of his extremities 
revealed that both lower extremities were nice and warm, with 
no evidence of any cyanosis, edema, no clubbing.  There was 
no evidence of varicose veins.  He had good palpable pulses, 
bilaterally, dorsalis pedis and posterior tibialis.  The 
physician noted that the results of the neurological 
examination were grossly without focal deficits.  In 
discussion of the examination results, the neurologist noted 
that the veteran did not give a good history that was 
significant for claudication in that his pain was not 
necessarily worse on ambulation, which is typical of 
claudication.  The veteran had claimed that his pain was 
always present in the calf region, while at rest or walking.  
Again, the physician noted that this was not typical of 
claudication.  He noted that, with claudication pain, one 
would expect pain in the calf region characterized by 
cramping on ambulation and relieved at rest, as well as pain 
during rest which is more localized to the dorsum or instep 
of the foot or toes, not in the calf region.  It was the 
neurologist's opinion that the veteran's condition was 
unlikely due to his injuries as a POW nor was the condition 
due to his vascular studies, which revealed very good pulses 
in the lower extremities, again making it less likely that 
this was due to claudication.  As an overall assessment, the 
physician felt that the veteran did not have claudication.  

An April 3, 1995, VA outpatient treatment report notes that 
the veteran's electrodiagnostic examination revealed 
electrodiagnostic evidence of a sensorimotor peripheral 
polyneuropathy involving predominately the distal lower 
extremities, which was moderate in degree electrically and 
with evidence of axon loss by nerve conduction results.  The 
physician noted that the finding of a polyneuropathy was 
likely to be a result of the veteran's history of diabetes 
mellitus.  

The report of the veteran's June 1995 VA examination notes he 
complained of a progressive burning numbness up to the level 
of his knees.  He claimed that his dysesthesia was secondary 
to starvation and exposure to severe cold during his World 
War II experience as a prisoner of war in Germany.  The 
physician noted the veteran's history, which consisted of 
diabetes, diagnosed in the 1970's, trauma and multiple 
radiculopathies from surgical disc disease.  Following 
examination, the physician offered that the veteran had only 
a mild sensory disability attributable to cervical 
radiculopathy in the C-6 distribution.  In the lower 
extremities, there was no evidence of dysfunction from brain 
disease, spinal cord disease, or disc disease.  On review of 
the veteran's record, the examiner noted that the interpreted 
results of the veteran's first nerve conduction study, dated 
in 1984, described him as having a severe polyneuropathy; 
however, on examination, the physician noted that, from the 
numbers available on examination at that time, the veteran's 
EMG was entirely normal, and that the sensory and motor nerve 
studies to his legs were within normal limits.  The physician 
further noted that the symmetric sensory polyneuropathy, 
which, by patient history, dated the onset to 1944-45 but, on 
closer questioning, there had been steady worsening after the 
advent of the veteran's diabetes.  In the physician's 
opinion, the veteran has a moderately severe predominantly 
sensory axonal polyneuropathy and that his superimposed 
progressive predominantly sensory dysfunction was entirely 
consistent with exonal polyneuropathy seen with long standing 
diabetes.  Further, the veteran demonstrated trauma 
incidentally, predominantly left-sided C-6 radiculopathy.  

In January 1997, the veteran's records were referred to the 
Chief, Neurology Service, at a VA medical center for 
reevaluation of his complaints compatible with peripheral 
neuropathy.  In response, the physician noted that peripheral 
neuropathy may occur as a complication of malnutrition, 
frostbite, or other unspecified stresses that have been 
reported in prisoners of war.  However, the neurologist noted 
that neuropathy is also a common complication of diabetes.  
After reviewing the veteran's C-file and medical records, the 
neurologist was able to find objective documentation of 
complaints of peripheral neuropathy and electrodiagnostic 
studies confirming peripheral neuropathy only in the last 
twelve years, that is, since the onset of the veteran's 
diabetes.  Therefore, the physician noted that it was not 
possible to make a definitive statement as to whether the 
neuropathy resulted from the veteran's incarceration as a 
prisoner of war, and there was no scientific or objective 
medical means to make that determination.  

The report of the veteran's August 1998 VA examination is of 
record.  At that time, he underwent psychological, cardiac 
and gastrointestinal evaluations, as well as examination for 
residuals of malaria.  An examination specifically for 
peripheral neuropathy was not done.  



B.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In the veteran's case, nowhere in any of his service medical 
records are there any complaints or symptomatology associated 
with peripheral neuropathy.  In fact, neurological evaluation 
at service separation in October 1951, following multiple 
periods of active duty, was normal.  

On the other hand, organic diseases of the nervous system are 
presumptive diseases warranting service connection if a 
neurological disease, in this case peripheral neuropathy, is 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 2, 1947, even though the disease was not 
shown to be present during such active duty service.  See 
38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307, 3.309.  In the 
veteran's case, the medical evidence shows that peripheral 
neuropathy was not manifested until 1984, some thirty-three 
years after the veteran's last period of active duty service.  

The veteran complained of "electric-like" sensation 
extending up the forearm from the dorsum of his hand as early 
as 1974, which is over twenty years after his separation from 
his last period of active duty service.  At that time, he was 
diagnosed with cervical radiculitis.  In 1978, EMG studies 
were compatible with chronic radiculopathy on the cervical 
root at C-5, C-6 level.  

Peripheral neuropathy also is a presumptive disease, except 
where medically shown to be directly related to infectious 
causes, which shall be service-connected if the disease is 
manifested at any time after separation from active duty 
provided the veteran was a POW who was interned or detained 
for not less than thirty days.  See 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309.  

In this case, the record confirms that the veteran was a POW 
of the German Government from June 1944 to May 1945.  The 
medical evidence shows that, since 1984, he has had 
peripheral neuropathy.  On first blush, it would appear that 
the prerequisite criteria have been met for entitlement to 
service connection for peripheral neuropathy.  However, where 
there is affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease that is a 
recognized cause of any of the presumptive diseases 
applicable to POW's has been suffered between the date of 
separation from service and the onset of such disease, 
compensation will not be in order.  See 38 U.S.C.A. § 1113.  

As noted earlier, the veteran's peripheral neuropathy was 
first clinically shown in 1984 through EMG studies.  Earlier 
complaints of upper extremity pain were medically found to be 
attributable to disc disease of the cervical spine.  

In 1994, the veteran underwent vascular studies at a VA 
medical facility specifically to determine the etiological or 
underlying pathology of his peripheral neuropathy.  Based on 
neurological findings, the medical opinion offered was that 
the veteran's condition was unlikely due to his injuries as a 
POW and that he did not have claudication.  In April 1995, 
following electrodiagnostic examination, the physician noted 
that the finding of a polyneuropathy was likely to be a 
result of the veteran's history of diabetes mellitus.  In 
June 1995, the medical opinion offered, following examination 
of the veteran, was that he had a moderately severe 
predominantly sensory axonal polyneuropathy and that his 
superimposed progressive predominantly sensory dysfunction 
was entirely consistent with the exonal polyneuropathy seen 
with long standing diabetes.  In January 1997, the veteran's 
records were sent to the Chief of Neurological Studies at a 
VA medical facility for definitive source of the 
polyneuropathy.  Based on review of the veteran's records, it 
was the chief neurologist's opinion that there was no 
objective documentation of complaints of peripheral 
neuropathy nor electrodiagnostic studies confirming 
peripheral neuropathy before the mid 1980's, that is, before 
the onset of the veteran's diabetes.  

The Board notes that, during the veteran's August 1994 VA 
examination, he related to the examining physician that he 
had been experiencing polyneuropathy since 1945.  Based on 
the veteran's oral history, and the fact that he had been a 
POW, the examiner opined that the veteran's polyneuropathy 
could very readily be attributed to malnutrition and exposure 
to cold without adequate clothing during his prisoner of war 
days.  However, there is no indication that the examining 
physician reviewed the record prior to rendering his opinion.  
Furthermore, although an examiner can render a current 
diagnosis based on an examination of the veteran, without a 
thorough review of the record, the examiner's opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995); Black v. Brown, 5 Vet. App. 
177 (1993).  

In the absence of medical evidence showing the onset of 
peripheral neuropathy either during the veteran's active duty 
service or within the presumptive period following his 
separation from service and competent medical opinion of an 
etiological relationship between his currently diagnosed 
peripheral neuropathy and a disease or injury in service, the 
claim for service connection on a direct basis is denied.  
Further, the claim also is denied on the basis of a 
presumptive disease afforded POW's because of the medical 
opinions offered, based on personal examination of the 
veteran and on his record, that the currently diagnosed 
peripheral neuropathy is due to the veteran's diabetes 
mellitus, that is, there is affirmative medical evidence 
establishing an intervening recognized cause for the 
peripheral neuropathy.  The Board notes that the veteran is 
not service-connected for diabetes mellitus.  

While the veteran may well believe that his currently 
diagnosed peripheral neuropathy was incurred as a result of 
his POW experiences, the Board emphasizes that it is the 
province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  As the veteran is a lay person without 
medical training or expertise, he is not competent to render 
an opinion on a medical matter (here, medical diagnosis and 
causation); hence, his contentions in this regard have no 
probative value.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  


II.  Bronchial Asthma
(Direct Basis)

In September 1980, the Board denied, on the merits, 
entitlement to service connection on a direct basis for 
bronchial asthma.  In rendering its decision, the Board had 
reviewed the veteran's service medical records for all his 
active duty periods, private physicians' medical statements, 
statements from the veteran's wife, reports of the veteran's 
VA hospitalizations, and his War Claims Commission 
application for compensation for compulsory labor and/or 
inhumane treatment while a POW.  

The veteran's August 1943 induction physical examination 
report was negative as to any respiratory disorder.  On 
physical examination in August 1945, a chest X-ray revealed 
bronchiovascular markings with mottling along the root 
branches suggesting fibrosis.  His November 1945 separation 
examination report was negative as to a respiratory disorder.  

The veteran's July 1946 enlistment examination report was 
negative for any lung abnormality.  In October 1948, he was 
diagnosed with acute bronchitis, organism unknown.  A chest 
X-ray was negative.  In February 1949, he was seen for a 
chest cold.  The report of his May 1949 separation 
examination was negative as to a respiratory disorder.  

The veteran's September 1950 induction examination report was 
negative as to any respiratory disorder.  In January 1951, he 
was seen for a sore throat, nose cold and cough without fever 
and no chest pains.  The report of his October 1951 
separation examination was negative as to a respiratory 
disorder.  

W. Bierer, M.D., in a medical report dated in 1959, related 
that he had first seen the veteran in 1953 for asthma and 
asthmatic bronchitis.  The veteran's wife, in a statement 
dated in 1959, essentially related that her husband had 
experienced what he thought were chest colds in 1949, which 
had cleared up on a matter of days.  He had not seen a 
physician until 1953 when the attacks became severe.  

In 1959, the veteran was hospitalized in a VA medical 
facility for allergic study of bronchial asthma.  Findings on 
examination revealed that he was moderately short of breath 
with a non-productive cough.  He had diminished lung 
expansion, which prolonged expiration and a few bilateral 
wheezes.  There was no cyanosis or clubbing.  A chest X-ray 
revealed no abnormality.  The diagnoses were perennial 
allergic asthma, mild, and amebic colitis.  

In February 1960, the veteran's records were reviewed by a 
physician, chief of a chest clinic of the VA, who offered 
that the veteran's 1945 chest X-ray findings were not of such 
a nature as to indicate any relationship to his perennial 
allergic asthma.  The physician further offered that the 
condition of acute bronchitis noted in service in October 
1948 could not be considered as representing the inception of 
the veteran's perennial allergic asthma.  

In March 1961, the veteran was hospitalized in a VA medical 
facility for complaints of extreme dyspnea, a tight feeling 
in his chest and cough.  The diagnosis during hospitalization 
was perennial allergic asthma.  Private medical statements of 
June 1979 reflected treatment for cervical degenerative disc 
disease and angina pectoris.  

The veteran's September 1979 application to the War Claims 
Commission contained a statement that he had been 
hospitalized while a POW.  His wife's statement of January 
1980 essentially related that her husband had told her he was 
suffering from bronchial asthma when he returned from service 
in 1949, and that she had observed his attacks.  

In its September 1980 decision, the Board acknowledged that 
medical records for the period when the veteran was a POW 
were difficult to obtain and accepted on face value the 
veteran's statement that a German physician had told the 
veteran that he had asthma during his internment.  However, 
the Board also found, based on medical opinion following 
examination of the veteran and review of his records, that 
the August 1945 chest X-ray findings of bronchiovascular 
markings with mottling along the root branches suggesting 
fibrosis were not etiologically related to the veteran's 
asthma.  Based on medical review of the veteran's records and 
medical opinion offered, the Board found that the acute 
bronchitis treated in service was an acute and transitory 
condition that had resolved by the time he was separated from 
active duty service and that the later appearing bronchial 
asthma was not etiologically related to a disease, including 
bronchitis, or injury in service.  The Board denied the claim 
of direct service connection for bronchial asthma because the 
medical evidence showed that the condition was not incurred 
in or aggravated by active duty service.  

In December 1982, the VA received the veteran's application 
to reopen his claim for service connection for bronchial 
asthma.  The Board, in September 1985, denied the claim on 
the basis that evidence submitted in support of the claim was 
not new and material warranting reopening.  In rendering its 
decision, the Board reviewed the evidence available at the 
time of the September 1980 decision and the evidence 
submitted subsequent thereto.  The addition evidence 
consisted of VA examination reports, statements from the 
veteran's fellow servicemen, private hospitalization reports, 
private medical statements, and a statement from the 
veteran's wife.  In essence, the evidence submitted in 
support of reopening the claim showed current treatment from 
various disorders, including bronchial asthma, and in the 
sense that the evidence had not been seen before, was 
considered new; however, it was not relevant in that it did 
not contain medical opinion of either an etiological 
relationship or nexus between currently diagnosed bronchial 
asthma and a disease or injury in service.  The Board found 
that its September 1980 decision was final and new and 
material evidence had not been submitted warranting reopening 
the claim.  

In November 1992, the VA received the veteran's claim that 
his bronchial asthma was a residual of his exposure to 
mustard gas while he was on active duty service.  This aspect 
of the veteran's claim will be discussed later in this 
decision.  However, included with the claim was a letter in 
which he expressed his desire to reopen his claim for direct 
service connection for bronchial asthma.  

Because the current claim of entitlement to direct service 
connection for bronchial asthma involves an attempt to reopen 
the claim after a final Board decision denying direct service 
connection for bronchial asthma, the pertinent legal 
authority governing finality and reopening of previously 
disallowed claim is pertinent to the instant matter.  Unless 
the Chairman orders reconsideration, or one of the other 
exceptions to finality applies, when a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based on the same factual basis shall be considered.  
See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, creates a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  

The Board notes at this time that reconsideration of the 
September 1985 decision has not been requested or ordered; 
the Board decision has not been appealed; and clear and 
unmistakable error in the prior decision has not been 
established or alleged.  Hence, the Board's September 1985 
decision is final.  Furthermore, as that decision is the last 
final decision of record, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry.  

The evidence associated with the claims file since the 
Board's September 1985 decision consists of VA examination 
reports, written statements from fellow servicemen, private 
hospitalization reports, and private medical statements.  

In November 1985, the veteran underwent VA psychiatric 
evaluation.  The report of his February 1987 VA general 
examination found normal breathing with no wheezing.  

In a February 1994 statement from a fellow POW, description 
of internment was described.  The former POW related that he 
remembered the veteran during that time experiencing 
breathing difficulty and wheezing.  

The veteran's medical records from a private hospital for 
various periods from early 1984 to late 1989 show treatment 
for numerous disorders; however, nowhere in these records is 
there reference to any treatment for bronchial asthma.  In 
June 1994, the VA received numerous private medical records 
from the same medical facility for various periods of 
hospitalization from early 1971 to mid-1982.  Again, these 
show treatment for disorders other than bronchial asthma.  
The reports of the veteran's August 1994, September 1994, 
October 1994, June 1995, January 1997, and August 1998 VA 
examinations contain no findings pertaining to bronchial 
asthma.  

Statements received in April 1996, May 1997 and August 1998 
from fellow POW's essentially described the conditions and 
hardships endured in a POW camp.  Further, they related their 
observations of the veteran having swollen legs, ankles and 
feet in the POW camp.  

In analyzing whether new and material evidence has been 
submitted warranting reopening the veteran's claim, the Board 
notes that in response to the previously mentioned Federal 
Circuit's decision in Hodge, the Court provided further 
guidance for the adjudication of previously denied claims to 
which finality had attached in Elkins v. West, 12 Vet. App. 
209, 214-15 (1999) (en banc), and in Winters v West, 12 Vet. 
App. 203, 206 (1999) (en banc).  In Elkins and Winters, the 
Court set forth a three-part test.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
light of the foregoing, the Board will consider the veteran's 
application to reopen his claim for direct service connection 
for bronchial asthma.  

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in the recent Hodge 
precedent, discussed above.  Therein, the Federal Circuit 
Court declared:

"We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
'material'; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance."

See Hodge v. West, supra.

In view of the change provided by the Federal Circuit Court, 
the Board concludes that the threshold for reopening a 
previously denied claim has been lowered.  Nevertheless, in 
the case at hand, the evidence submitted subsequent to the 
Board's September 1985 Board decision, while new in that it 
has not been seen before, it is not probative of the issue at 
hand.  Nowhere in that addition evidence is there competent 
medical opinion of an etiological relationship between the 
veteran's earlier diagnosed bronchial asthma and a disease or 
injury in service.  In fact, the additional evidence contains 
no findings pertaining to the veteran's bronchial asthma.  
Accordingly, we find that the newly submitted evidence, in 
combination with the other medical and lay evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  Having determined that new and 
material evidence has not been added to the record, the 
veteran's claim for direct service connection bronchial 
asthma is not reopened, and the Board's September 1985 
decision remains final.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  See 
McKnight, v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the duty to inform the 
veteran of the evidence necessary to complete his application 
to reopen his claim for direct service connection for chronic 
asthma have been met.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).   

In addition, the Board notes that the RO, in its June 1993 
rating decision, although pre-Hodge, relied, as has the 
Board, on whether the veteran had submitted evidence that was 
new and relevant and probative.  The RO's decision did not 
rely on whether the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits, which was determined in Hodge that there was no 
such legal requirement.  Thus, the RO's actions are not 
prejudicial to the veteran and there is no reason to remand 
this issue to the RO for consideration of the correct legal 
standard for reopening claims.  


III.  Bronchial Asthma
(Presumptive Basis)

Although the Board had denied service connection, on a direct 
basis, for bronchial asthma in a prior final decision of 
September 1980, and denied reopening such claim in September 
1985, his current claim for service connection for bronchial 
asthma due to exposure to mustard gas while in service is in 
the nature of a new claim and, therefore, needs to be 
reviewed on the basis of all the evidence on a de novo basis.  
See generally Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  

In support of his claim for presumptive service connection 
due to mustard gas exposure, the veteran contends that, while 
stationed at Ft. Meade, Maryland, he was taken to an unknown 
location and processed through a gas chamber.  He further 
relates that, while stationed on active duty at Camp 
Blanding, Florida, in either 1943 or 1944, he was the subject 
of gas chamber experiments.  

The veteran's military personnel records show that he 
underwent basic infantry training at Camp Blanding, Florida, 
from September 1943 to January 1944.  In a written statement 
from a fellow serviceman, dated in April 1996, the former 
soldier related that he remembered a fellow serviceman by the 
veteran's name who served at Camp Blanding, Florida.  The 
letter further mentions that the author remembered the gas 
chamber tests everyone had to go through to test gas masks 
and receive a drop or two on the arm for effect.  

Pursuant to the veteran's contentions and to fulfill the VA's 
duty to assist, the RO requested verification from Department 
of the Army as to the veteran's claimed exposure to vesicant 
agents while he was stationed at Camp Blanding and at Fort 
Meade, in 1943 and 1944.  In response, the Department of the 
Army, United States Chemical and Biological Defense Command 
(hereinafter, Command), in a June 1997 letter, notified the 
VA that the Command could not substantiate the veteran's 
claim that he was exposed to mustard agent at Camp Blanding 
because that installation was not a site where human mustard 
agent testing was conducted.  The letter acknowledged that 
the staff of the camp conducted standard chemical warfare 
training exercises for soldiers, to include the normal 
training conducted with a gas mask and the gas chamber.  The 
gas chamber used tear gas or chlorine and the troops may have 
been required to make more than one entry.  Although tests 
were conducted at Camp Blanding, those tests involved the 
wearing of various types of protective clothing for extended 
amounts of time during basic infantry training, but none of 
those tests were conducted using mustard agent.  The Command 
letter further stated that as for the Fort Meade location the 
veteran referenced, there is no evidence that human testing 
was conducted there.  Standard training occurred at Fort 
Meade and that installation was also the site where chemical 
warfare schools were conducted for unit gas officers and unit 
gas non-commissioned officers.  The Command had found no 
reference to mustard agent being used in the gas chambers at 
Fort Meade.  

By regulation, exposure to certain vesicant agents during 
active military service, together with the subsequent 
development of a chronic form of any of the indicated 
conditions, is sufficient to establish service connection for 
that condition, in the absence of the veteran's own willful 
misconduct.  If the veteran had full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service and the veteran subsequently developed an indicated 
chronic condition, asthma being one of those conditions, then 
the criteria for presumptive service connection for asthma 
due to exposure to mustard gas would be met.  See 38 C.F.R. 
§ 3.316.  

Applying the above to the facts of this case, the Board notes 
that the veteran has been diagnosed as having bronchial 
asthma.  However, there is affirmative evidence of record 
that establishes that he did not experience full-body 
exposure to nitrogen or sulfur mustard or Lewisite during his 
active duty service at either Camp Blanding, Florida, or Ft. 
Meade, Maryland.  The Board acknowledges that, at those 
locations, the veteran more than likely as not underwent 
routine chemical exposure training involving gas chambers; 
however, there is no military confirmation that the training 
consisted of full-body exposure or exposure to vesicant 
agents.  Under the circumstances, the Board finds that 
criteria for presumptive service connection for chronic 
asthma as a result of exposure to nitrogen or sulfur mustard 
or Lewisite have not been met.  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, service connection for the veteran's 
claimed condition may only be granted if he shows that he has 
met the criteria for direct service connection.  See Combee 
v. Brown, 34 F. 3d at 1043; see generally Hardin v. West, 11 
Vet. App. 74, 78 (1998).  As noted earlier in this decision, 
the Board has denied direct service connection for bronchial 
asthma.  Further, the Board has denied the veteran's 
subsequent petitions to reopen his claim for direct service 
connection for bronchial asthma on the basis that new and 
material evidence has not been submitted warranting reopening 
the claim.  


ORDER

Service connection for peripheral neuropathy is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for service connection on a direct basis for 
bronchial asthma is denied.  

Service connection for bronchial asthma, claimed as a 
residual of exposure to mustard gas, is denied.  



		
N. R. Robin
	Member, Board of Veterans' Appeals



 

